      Case 1:15-cv-00211-LGS-SDA Document 837 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
                                                             :
SYNTEL STERLING BEST SHORES                                  :
MAURITIUS LIMITED, et al.,                                   :
                                                             :   15 Civ. 211 (LGS)
              Plaintiffs/Counterclaim-Defendants, :
                                                             :        ORDER
                           -against-                         :   (Defendants’ MIL 4)
                                                             :
THE TRIZETTO GROUP, et al.,                                  :
                                                             :
              Defendants/Counterclaim-Plaintiffs. :
------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        Defendants/Counterclaim-Plaintiffs The TriZetto Group, Inc. and Cognizant Technology

Solutions Corp. (collectively, “Defendants”) move in limine (Dkt. No. 703) for an adverse

inference regarding the failure of Plaintiffs/Counterclaim-Defendants Syntel Sterling Best Shores

Mauritius Limited and Syntel, Inc. (together, “Syntel”) to produce relevant evidence to the

forensic examiner.

        Defendants seek an adverse inference instruction because Syntel did not disclose

computers for seventeen custodians. The parties dispute two of the elements necessary to

warrant an adverse inference instruction -- that Syntel had a “culpable state of mind” and that the

missing evidence is relevant to a claim or defense. See Residential Funding Corp. v. DeGeorge

Fin. Corp. 306 F.3d 99, 107 (2d Cir. 2002) (stating the requirements to warrant an adverse

inference). Based on the parties’ recitation of facts in their respective memoranda of law,

Defendants have failed to meet their burden of satisfying these two elements.
      Case 1:15-cv-00211-LGS-SDA Document 837 Filed 09/30/20 Page 2 of 2




       For these reasons, it is ORDERED that Defendants’ motion in limine No. 4 is DENIED.

The jury will not be instructed to draw any inferences adverse to Syntel regarding its failure to

produce certain computers to the forensic examiner.

       The Clerk of Court is respectfully directed to close the motion at Docket No. 703.

Dated: September 30, 2020
       New York, New York




                                                 2
